DETAILED ACTION
This action is in response to amendment filed on May 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 08, 2019, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
	Claims 1-8, 11-13, 15-18, 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 11-13 and 15-20 allowed because the prior art neither anticipates nor obvious of the limitations.
Regarding Claims 1, 13 and 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
1. (Currently Amended) An atherectomy control system comprising: a drive mechanism; a position sensor configured to sense a rotational position of the drive mechanism; an input/output port; a microcontroller in communication with the position sensor and the input/output port; and wherein: the microcontroller is configured to determine a speed of the drive mechanism based on received indications of the rotational position of the drive mechanism; the microcontroller is configured to predict a stall of the drive mechanism will occur within a predetermined time period after a current time when a trend value based on the determined speed of the drive mechanism reaches or goes 

13. (Currently Amended) A method of controlling a drive mechanism of an atherectomy system using firmware in a microcontroller, the method comprising: receiving a position indicator of the drive mechanism; determining a speed of the drive mechanism based on the position indicator of the drive mechanism; receiving a set point for the speed of the drive mechanism; determining a control signal to adjust the speed of the drive mechanism based on the determined speed of the drive mechanism and the received set point for the speed of the drive mechanism; and outputting the determined control signal to adjust the speed of the drive mechanism, and wherein determining the control signal comprises: determining an initial control signal based on the determined speed of the drive mechanism and the received set point for the speed of the drive mechanism; adjusting the initial control signal according to a startup mode of operation to determine the control signal during a predetermined time period after startup of the drive mechanism; and adjusting the initial control signal according to a steady state mode of operation to determine the control signal after the predetermined time period after startup of the drive mechanism has elapsed.

17. (Currently Amended) An atherectomy system comprising: an advancer assembly configured to operably connect to an elongate member, the advancer assembly configured to control a longitudinal position of the elongate member, the advancer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        1